Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Callaghan on March 10, 2022.

The application has been amended as follows: 
IN THE CLAIMS:
25. (Currently Amended) A metallographic grinder comprising: a base rotatably supporting a platen such that the platen may be rotated about an axis; and a head assembly positioned above said base and including a specimen holder for positioning at least one specimen in contact with said platen, said specimen holder having an opening through which the specimen is supported, wherein said opening is larger than the at least one specimen such that the specimen may move laterally within the opening, wherein said head assembly includes at least one flexible finger for selectively engaging said specimen to apply a force to said specimen against said platen, and wherein said at least one flexible finger can move laterally independent of said head assembly which allows the specimen within said specimen holder to move laterally with respect to said specimen holder during a grinding operation.  

33. (Currently Amended) A metallographic grinder comprising: a base rotatably supporting a platen, said platen having a central area and an outer peripheral rim having an upper surface with a height lower than a height of an upper surface of said central area; and a head assembly positioned above said base and including a specimen holder for positioning at least one specimen in contact with said platen, said specimen holder having at least one opening through flexible finger corresponding to the at least one opening for selectively engaging the corresponding specimen to apply a force to the corresponding specimen against said platen, and wherein said at least one flexible finger can move laterally independent of said head assembly which allows the corresponding specimen within said specimen holder to move laterally with respect to said specimen holder during a grinding operation.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN P MORGAN whose telephone number is (571)272-4488. The examiner can normally be reached Monday-Friday generally 830am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





EMMarch 10, 2022
/EILEEN P MORGAN/Primary Examiner, Art Unit 3723